IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,598


EX PARTE WILLIE CLEVEN TOTTENHAM, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 910273-A IN THE 184 DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault on a public servant and sentenced to sixty years' imprisonment.  The Fourteenth Court of
Appeals affirmed his conviction. Tottenham v. State, No. 14-04-00143-CR (Tex. App.-Houston [14th
Dist.], delivered August 25, 2005, no pet.)..  
	Applicant contends that he was deprived of his opportunity to file a petition for discretionary
review due to the ineffective assistance of his counsel.  
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that Applicant was deprived of his opportunity
to file a petition for discretionary review due to the ineffective assistance of his counsel.  The trial
court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). 
We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the 14th Court of Appeals in Cause No. 14-04-00143-CR
that affirmed his conviction in Case No. 910273 from the 184th Judicial District Court of Harris
County.  Applicant shall file his petition for discretionary review with the  14th Court of Appeals
within 30 days of the date on which this Court's mandate issues.

Delivered: January 31, 2007
Do not publish